DETAILED ACTION

The amendments filed on 06/03/2021 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line 8, the applicant recites “ a downhole end of a casing”. It is not clear if the applicant is referring to the same end of the casing already recited in line 7. The examiner will assume that the applicant is referring to the same feature recited in line 7. Claims 13-16 and 19 are also rejected as being dependent on claim 12. 
In claim 16, line 2 the applicant recites “the tubular bodies”. This phrase is confusing since in claim 12, the applicant recites a single tubular body. As a result, it is not clear if the applicant is claiming a single or multiple tubular bodies. 
In claim 20, line 5, the applicant recites “the uphole end of the modular collar”. There is insufficient antecedent basis for this feature in the claims. The examiner will assume that the applicant means “an uphole end of the modular collar”. 
the downhole end of the casing”. There is insufficient antecedent basis for this feature in the claim. The examiner will assume that the applicant means “a downhole end of the casing”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 12, the applicant recites “fixing the casing in a previously drilled wellbore”. This feature is not found in the specification or the original claims.  Claims 13-16 and 19 are also rejected as being dependent on claim 12. 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ugwuocha et al. (US 20120160562)

Regarding claim 20, Ugwuocha discloses a modular reaming system comprising: a casing inserted in a previously drilled wellbore ([0033] discloses cementing the casing into a wellbore); a casing shoe (10) coupled with a downhole end of the casing ([0030] discloses that body 5 is both connected to nose 10 and casing, as a result the nose is coupled to the casing); a tubular body (5) incorporable, at a well site, into the casing shoe having a first end and a second end ([0030] discloses that body 5 has thread connection at both ends that connect to the casing and the nose 10) and an internal bore, the internal bore extending longitudinally through the tubular body from the first end to the second end (fig 8 shows internal bore of body 5 extending from first to second end, also see [0039]), the collar having an external surface with an outer . 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ugwuocha et al. (US 20120160562) and Kammerer et al. (US 3603412).

Regarding claim 12, Ugwuocha further discloses a method comprising: forming cutting elements (28) on an external surface of a collar (5) comprising tungsten carbide ([0031] discloses the use of inserts 28 on body 5, with the inserts made of tungsten carbide), the external surface having an outer diameter (see annotated fig 8) and the cutting elements extending beyond the outer diameter ([0031] discloses that inserts 28 
	Ugwuocha discloses incorportating the collar into the casing shoe ([0030] discloses connecting body 5 with nose 10 through a thread connection, also see fig 1). However, Ugwuocha is silent regarding the fact that the incorporation is done at the wellsite. Ugwuocha and Kammerer discloses similar casing assemblies used to simultaneously drill and complete wells. 
Kammerer teaches connecting at a wellsite a coupling device into a casing shoe (col 5 lines 49-55 discloses that coupling device is secured to the casing shoe at the drilling rig).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ugwuocha and Kammerer before him or her, to modify the method disclosed by Ugwuocha to include incorporating the collar into the 

Regarding claim 13, Ugwuocha further discloses that the coupling is a threaded end ([0030] discloses that both ends of body 5 are threaded).

Regarding claim 14, Ugwuocha further discloses that both the first and second end are threaded ([0030] discloses that both ends of body 5 are can be threaded).

Regarding claim 15, Ugwuocha further discloses that the first end is female threaded (fig 2 shows that the downhole end of body 5 has female threads), and the second end is male threaded ([0030] discloses that the end of body 5 connecting to the casing can be adapted to thread connection from a casing having box, meaning that the upper end of body 5 can be male threaded).

Regarding claim 19, Ugwuocha further discloses that the collar is selected from the group consisting of steel, metal, metal alloy, or mixtures ([0030] discloses that the body can be made with steel).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ugwuocha et al. (US 20120160562) and Kammerer et al. (US 3603412) as applied to claim 12 above, and further in view of Smith et al. (US 9470048).


Smith teaches the use of a plurality of stabilizers (10a, 10b) on the same string (fig 7).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ugwuocha, Kammerer and Smith before him or her, to modify the method disclosed by the combination of Ugwuocha and Kammerer to include multiple stabilizers as taught by Smith in order to help stabilize relatively long casing strings.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ugwuocha et al. (US 20120160562) as applied to claim 1 above, and further in view of Smith et al. (US 9470048).

Regarding claim 22, Ugwuocha is silent regarding coupling a plurality of the collar to the casing. Ugwuocha and Smith disclose similar stabilizer used for downhole applications.
Smith teaches the use of a plurality of stabilizers (10a, 10b) on the same string (fig 7).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ugwuocha and Smith before him or her, to modify .


    PNG
    media_image1.png
    888
    795
    media_image1.png
    Greyscale


Response to Arguments

Applicant's arguments filed on 06/03/2021 have been fully considered but they are not persuasive. 
The applicant states that Ugwuocha fails to teach inserting a casing into a previously drilled well. The examiner respectfully disagrees. In fact, in paragraph [0033], Ugwuocha discloses cementing the casing into the wellbore, meaning that the wellbore is already drilled. Even if the casing is used to drilled the well, while performing the 
Regarding claim 12, the applicant states that Ugwuocha fails to disclose fixing the casing in a previously drilled wellbore. The examiner respectfully disagrees. In fact, In fact, in paragraph [0033], Ugwuocha discloses cementing the casing into the wellbore. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANY E AKAKPO/Examiner, Art Unit 3672       

06/10/2021